                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                            ENTERED
                                                                                        February 24, 2020
                          UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
VS.                                               § CRIMINAL ACTION NO. 4:08-CR-763
                                                  §
SAMIR RAFIC KHOURY                                §

                                MEMORANDUM AND ORDER

       On December 6, 2019, the Court issued a Memorandum and Order (Doc. No. 47), denying

Defendant Samir Khoury’s Renewed Motion to Dismiss (Doc. No. 37). Defendant has filed a

Motion for Rulings on Constitutional Issues not Addressed in December 6, 2019 Memorandum

and Order. (Doc. No. 48). Defendant asks the Court to rule on the following constitutional issues:

   (1) Whether prosecutors violated Khoury’s Fifth Amendment right to due process in 2008 by
       publicly accusing him of a crime in a criminal proceeding without providing him a public
       forum for vindication.
   (2) Whether prosecutors had a Sixth Amendment duty to notify Mr. Khoury of the charges
       no later than November 2009 when pre-trial delay became presumptively prejudicial or,
       alternatively, in February 2014 when the government, by its own admission, confirmed
       that Mr. Khoury was not traveling outside Lebanon.
       The Court found it unnecessary to reach issue (1) in its December 6th Memorandum and

Order. After considering Mr. Khoury’s motion, the Court continues to find the alleged Fifth

Amendment due process violation irrelevant to its Sixth Amendment speedy trial analysis.

       Mr. Khoury argues that his due process claim is relevant because it bears on the second

Barker factor, which looks at the reason for the delay. Specifically, he argues that “because sealing

the indictment violated due process, the sealing also made the government exclusively responsible

under the second Barker factor for the nearly ten years resulting delay.” (Doc. 48 at 6).

       However, even assuming, without deciding, that Mr. Khoury’s due process right to a public

forum for vindication was violated, that second Barker factor weighs against him. The violation
of an accused’s due process right to a public forum for vindication may make the need for a speedy

trial more pressing. See United States v. Briggs, 514 F.2d 794, 798 (5th Cir. 1975) (“The public

ignominy of being accused of crime is one of the factors underlying the Sixth Amendment right to

speedy trial.”). But the issue of who caused the delay—the government or the defendant—is a

separate issue. The Court found, and continues to find, that Mr. Khoury caused the delay because

“Mr. Khoury strongly suspected his indictment and chose to remain in Lebanon as a result,” with

the purpose of “evadi[ng] prosecution.” (Doc. 47 at 8).

       Mr. Khoury further argues that the court should rule on his alleged due process violation

because it is relevant to his argument that the indictment counts are time-barred by the five-year

statute of limitations imposed by 18 U.S.C. § 3282(a). He argues: “A sealing that violates Due

Process is indisputably improper, so the Indictment was ‘found’ only when it was unsealed.” (Doc.

48 at 6). However, Mr. Khoury has cited to no case in which a court has dismissed an indictment

as untimely because its sealing deprived the accused of a forum of vindication in violation of the

Fifth Amendment. The Court declines to create such a novel exception in this case.

       Regarding issue (2), the Court concludes it has adequately addressed the issue in its

December 6th Memorandum and Order. (Doc. 47). In that Order, the Court held that “[u]nder the

circumstances, the government demonstrated reasonable diligence.” (Doc. 47 at 7). This holding

implies that, under the circumstances, reasonable diligence did not require the government to

notify Mr. Khoury of the charges against him. Indeed, this Court held that “it was reasonable to

keep the indictment sealed to increase the likelihood that Defendant would venture outside

Lebanon where he could be apprehended.” (Doc. 47 at 10–11). The Court therefore construes the

second half Mr. Khoury’s Motion (Doc. 48) as a motion for reconsideration of these holdings.

       Mr. Khoury cites to several cases in support of his claim that “sealing of indictments, or
other delay in notifying a defendant of criminal charges, can no longer be justified when pre-trial

delay approaches one year.” (Doc. 48 at 6). However, none of the cases that Mr. Khoury cites

supports such a bright line rule. In each case cited, the defendant was unaware of the pending

indictment, and so would have benefited from notice by the government. Here, in contrast, the

Court previously found that Mr. Khoury “strongly suspected his indictment and chose to remain

in Lebanon as a result.” (Doc. 47 at 8). This difference matters because, as one of the opinions

cited by Mr. Khoury states, “a defendant who evades prosecution is culpable in causing the delay,

and the prejudice growing from such delay cannot be weighed in his favor.” United States v.

Brown, 169 F.3d 344, 349 (6th Cir. 1999).

       Finally, Mr. Khoury argues that that reasonable diligence at least required the government

to notify Mr. Khoury “in February 2014 when the government, by its own admission, confirmed

that Mr. Khoury was not traveling outside Lebanon.” (Doc. 48 at 10). The alleged “admission” is

the government’s statement that Mr. Khoury’s decision to allow his U.S. passport to expire by

2014 “further confirmed his continued intention to avoid U.S. jurisdiction.” (Doc. 38 at 23). If

anything, however, the lapse of Mr. Khoury’s U.S. passport supports the Court’s prior holding that

“it was reasonable to keep the indictment sealed to increase the likelihood that Defendant would

venture outside Lebanon where he could be apprehended,” (Doc. 47 at 10–11), because it confirms

that was the governments only prospect for securing Mr. Khoury’s presence for trial.

       The Motion for Rulings on Constitutional Issues (Doc. No. 48) is DENIED.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, on this the 24th day of February, 2020.



                                             KEITH P. ELLISON
                                             UNITED STATES DISTRICT JUDGE
